       Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THOMAS H. FUTCH,                      )
                                      )
      Plaintiff,                      )
                                      )        CIVIL ACTION
v.                                    )
                                      )        FILE No. _____________________
BBR GLENWOOD I, INC. and              )
BENNETT REAL ESTATE, LLC,             )
                                      )
      Defendants.                     )

                                  COMPLAINT

      COMES NOW, THOMAS H. FUTCH, by and through the undersigned

counsel, and files this, his Complaint against Defendants BBR GLENWOOD I,

INC. and BENNETT REAL ESTATE, LLC pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows the Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1343 as to Plaintiff’s claims pursuant to 42 U.S.C. § 12181, et

seq., based upon Defendants’ failure to remove physical barriers to access and

violations of Title III of the ADA.

                                           1
        Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 2 of 12




       2.     Venue is proper in the federal District Court for the Northern District

of Georgia, Atlanta Division.

                                     PARTIES

       3.     Plaintiff THOMAS H. FUTCH (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Decatur,

Georgia (Dekalb County).

       4.     Plaintiff is disabled as defined by the ADA.

       5.      Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Defendant BBR GLENWOOD I, INC. (hereinafter “BBR”) is a

Georgia corporation that transacts business in the state of Georgia and within this

judicial district.

       8.     BBR is a co-owner of the real property and improvements that are the

subject of this action. (The contiguous structures and improvements situated upon

said real property shall be referenced herein as the “Facility,” and said real

property shall be referenced herein as the “Property”).

       9.     BBR may be properly served with process via its registered agent for


                                          2
        Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 3 of 12




service, to wit: David Butler, 4590 Webb Bridge Road, Alpharetta, Georgia 30005.

      10.    Defendant      BENNETT        REAL       ESTATE,   LLC   (hereinafter

“BENNETT”) is a Georgia limited liability company that transacts business in the

state of Georgia and within this judicial district.

      11.    BENNETT is also a co-owner of the Property.

      12.    BENNETT may be properly served with process via its registered

agent for service, to wit: Peggy Bixler, 808 Braselton Highway, Lawrenceville,

Georgia 30043.

                            FACTUAL ALLEGATIONS

      13.    On or about May 11, 2019, Plaintiff was a customer at “Dollar

General Store”.

      14.    Plaintiff lives, travels and/or commutes in the near vicinity of the

Facility and Property.

      15.    Plaintiff’s access to the businesses located at 3900 Glenwood Road,

Decatur, Georgia 30032, DeKalb County Property Appraiser’s parcel number 15

186 16 136, and/or full and equal enjoyment of the goods, services, foods, drinks,

facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendants are compelled to remove the


                                           3
        Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 4 of 12




physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      16.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

      17.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      18.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      19.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      20.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      21.    The Facility is a public accommodation and service establishment.

                                           4
       Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 5 of 12




      22.    The Property is a public accommodation and service establishment.

      23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      24.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      25.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      26.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      27.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      28.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

but could not fully do so because of his disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at


                                         5
       Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 6 of 12




the Facility and Property that preclude and/or limit his access to the Facility and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

      29.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit his access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      30.    Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).


                                          6
        Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 7 of 12




      31.    Defendants will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendants are compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      32.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      a.     The Property lacks an accessible route from the public sidewalk

             to the accessible entrances of the Facility, in violation of section

             206.2.1 of the 2010 ADAAG standards.

      b.     The total number of accessible parking spaces on the Property

             is inadequate, in violation of section 208.2 of the 2010 ADAAG

             standards.

      c.     The accessible parking spaces on the Property are not

             adequately marked, in violation of section 502.1 of the 2010

             ADAAG standards.


                                           7
 Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 8 of 12




d.   The access aisle adjacent to the accessible parking spaces on the

     Property has inadequate dimensions and is not adequately

     marked, in violation of section 502.3 of the 2010 ADAAG

     standards.

e.   The access aisle adjacent to the accessible parking spaces on the

     Property is not level due to the presence of a ramp within the

     boundaries of said access aisle, in violation of section 502.4 of

     the 2010 ADAAG regulations.

f.   There are areas of broken pavement, potholes and excessive

     vertical rises in the accessible parking spaces on the Property

     and their associated adjacent access aisle, in violation of section

     303.2 of the 2010 ADAAG standards.

g.   The interior of the Unit 3896 of the Facility has sales and

     services counters lacking any portion of which that has a

     maximum height of 36 (thirty-six) inches from the finished

     floor, in violation of section 904.4 of the 2010 ADAAG

     standards.

h.   The Property has not been adequately maintained in operable

     working condition with regard to those features of facilities and


                                  8
       Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 9 of 12




             equipment that are required to be readily accessible to, and

             usable by, persons with disabilities, in violation of section 28

             C.F.R. § 36.211.

      33.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      34.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      35.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      36.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      37.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      38.    Upon information and good faith belief, the removal of the physical


                                         9
       Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 10 of 12




barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendants have the financial resources to make the necessary

modifications.

      39.    Upon information and good faith belief, the Facility and Property

have been altered since 2010.

      40.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      41.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendants are required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      42.    Plaintiff’s requested relief serves the public interest.

      43.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendants.

      44.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

      45.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to


                                          10
       Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 11 of 12




grant injunctive relief to Plaintiff, including the issuance of an order to modify the

Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find BBR in violation of the ADA and ADAAG;

      (b)    That the Court find BENNETT in violation of the ADA and ADAAG;

      (c)    That the Court issue a permanent injunction enjoining Defendants

             from continuing their discriminatory practices;

      (d)    That the Court issue an Order requiring Defendants to (i) remove the

             physical barriers to access and (ii) alter the subject Facility and

             Property to make it readily accessible to and useable by individuals

             with disabilities to the extent required by the ADA;

      (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (f)    That the Court grant such further relief as just and equitable in light of

             the circumstances.

                                       Dated: July 15, 2019.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC

                                         11
       Case 1:19-cv-03211-WMR Document 1 Filed 07/15/19 Page 12 of 12




                                    1123 Zonolite Road N.E., Suite 7-B
                                    Atlanta, Georgia 30306
                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      12
